Exhibit 10.1
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of April 27, 2010, is entered into by and among TARGA RESOURCES
PARTNERS LP, a Delaware limited partnership (the “Partnership”), TARGA MIDSTREAM
HOLDINGS LLC, a Delaware limited liability company (“TMH”), TARGA LP INC., a
Delaware corporation (“Targa LP”), TARGA PERMIAN GP LLC, a Delaware limited
partnership (“Permian GP”), TARGA RESOURCES OPERATING LP, a Delaware limited
partnership (“Targa Operating”), TARGA NORTH TEXAS GP LLC, a Delaware limited
liability company (“Targa North Texas”), and TARGA RESOURCES TEXAS GP LLC
(“Targa Texas”). The parties to this Agreement are collectively referred to
herein as the “Parties.” Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Purchase Agreement (as defined
below).
RECITALS
     WHEREAS, TMH, Targa LP, Permian GP and the Partnership have heretofore
entered into that certain Purchase and Sale Agreement dated as of March 31, 2010
(the “Purchase Agreement”), providing for the sale by TMH, Targa LP and Permian
GP to the Partnership of: (i) 100% of the limited partner interests (the “TMS LP
Interest”) in Targa Midstream Services Limited Partnership, a Delaware limited
partnership (“TMS”); (ii) 100% of the limited liability company interests (the
“TGM Interest”) in Targa Gas Marketing LLC, a Delaware limited liability company
(“TGM”) which owns a general partner interest which constitutes all of the
general partner interests of TMS; (iii) a limited partner interest representing
a 50% interest (the “Permian LP Interest”) in Targa Permian LP, a Delaware
limited partnership (“Permian”); (iv) a general partner interest representing a
50% interest (the “Permian GP Interest”) in Permian; (v) 100% of the limited
liability company interests (the “Straddle GP LLC Interest”) in Targa Straddle
GP LLC (“Straddle GP”), a Delaware limited liability company which owns a
general partner interest representing a 50% interest in Targa Straddle LP, a
Delaware limited partnership (“Straddle”); and (vi) a limited partner interest
representing a 50% interest in Straddle (the “Straddle LP Interest” and,
together with the Straddle GP LLC Interest, the Permian GP Interest, the Permian
LP Interest, the TGM Interest and the TMS LP Interest, the “Purchased
Interests”);
     WHEREAS, pursuant to the terms of the Purchase Agreement, TMH shall sell,
convey, transfer and assign the Straddle GP LLC Interest and the Straddle LP
Interest to the Partnership or a designated subsidiary of the Partnership;
     WHEREAS, pursuant to the terms of the Purchase Agreement, Targa LP shall
sell, convey, transfer and assign the TGM Interests, the TMS LP Interest and the
Permian LP Interest to the Partnership or a designated subsidiary of the
Partnership;
     WHEREAS, pursuant to the terms of the Purchase Agreement, Permian GP shall
sell, convey, transfer and assign the Permian GP Interest to the Partnership or
a designated subsidiary of the Partnership;

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the terms of the Purchase Agreement, (A) the
Partnership desires to assign its rights under the Purchase Agreement to
purchase the Purchased Interests to Targa Operating, (B) Targa Operating desires
to assign its rights under the Purchase Agreement to purchase the Purchased
Interests to Targa North Texas and (C) Targa North Texas desires to assign its
rights under the Purchase Agreement to purchase the Permian GP Interest to Targa
Texas; and
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
ASSIGNMENT AND ASSUMPTION
OF RIGHTS UNDER PURCHASE AGREEMENT
     Section 1.1 Assignment of Rights under Purchase Agreement to Targa
Operating by the Partnership. The Partnership hereby assigns to Targa Operating
all of its rights under the Purchase Agreement to purchase (i) the Straddle GP
LLC Interest and the Straddle LP Interest from TMH, (ii) the TGM Interest, the
TMS LP Interest and the Permian LP Interest from Targa LP and (iii) the Permian
GP Interest from Permian GP, and Targa Operating hereby assumes (without any
release or novation of the Partnership) all of such obligations of the
Partnership under the Purchase Agreement.
     Section 1.2 Assignment of Rights under Purchase Agreement to Targa North
Texas by Targa Operating. Targa Operating hereby assigns to Targa North Texas
all of its rights under the Purchase Agreement (once received by Targa Operating
from the Partnership pursuant to Section 1.1) to purchase (i) the Straddle GP
LLC Interest and the Straddle LP Interest from TMH, (ii) the TGM Interest, the
TMS LP Interest and the Permian LP Interest from Targa LP and (iii) the Permian
GP Interest from Permian GP, and Targa North Texas hereby assumes (without any
release or novation of Targa Operating) all of such obligations of the
Partnership and Targa Operating under the Purchase Agreement.
     Section 1.3 Assignment of Rights under Purchase Agreement to Targa Texas by
Targa North Texas. Targa North Texas hereby assigns to Targa Texas all of its
rights under the Purchase Agreement (once received by Targa North Texas from
Targa Operating pursuant to Section 1.2) to purchase the Permian GP Interest
from Permian GP, and Targa Texas hereby assumes (without any release or novation
of Targa North Texas) all of such obligations of the Partnership, Targa
Operating and Targa North Texas under the Purchase Agreement.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
RELATING TO THE PURCHASED INTERESTS
     Section 2.1 Contribution by TMH of the Straddle GP LLC Interest and the
Straddle LP Interest to Targa North Texas. TMH hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to Targa North
Texas, its successors and assigns, for its and their own use forever, all right,
title and interest in and to the Straddle GP LLC Interest and the

 



--------------------------------------------------------------------------------



 



Straddle LP Interest and Targa North Texas hereby accepts the Straddle GP LLC
Interest and the Straddle LP Interest and agrees to be the sole member of
Straddle GP and the limited partner of Straddle.
     Section 2.2 Contribution by Targa LP of the TGM Interest, the TMS LP
Interest and the Permian LP Interest to Targa North Texas. Targa LP hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Targa North Texas, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the TGM Interest, the TMS
LP Interest and the Permian LP Interest and Targa North Texas hereby accepts the
TGM LLC Interest, the TMS LP Interest and the Permian LP Interest and agrees to
be the sole member of TGM and a limited partner of each of TMS and Permian.
     Section 2.3 Contribution by Permian GP of the Permian GP Interest to Targa
Texas. Permian GP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Targa Texas, its successors and assigns,
for its and their own use forever, all right, title and interest in and to the
Permian GP Interest and Targa Texas hereby accepts the Permian GP Interest and
agrees to be the general partner of Permian.
ARTICLE 3
FURTHER ASSURANCES
     Section 3.1 From time to time after the date first above written, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
ARTICLE 4
MISCELLANEOUS
     Section 4.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit

 



--------------------------------------------------------------------------------



 



such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
     Section 4.2 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 4.3 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third-party
beneficiary of any of the provisions of this Agreement.
     Section 4.4 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties.
     Section 4.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
     Section 4.6 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 4.7 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing.
     Section 4.8 Conflicts. Nothing in this Agreement shall be construed as an
agreement to assign any asset, or any interest therein, that is subject to any
agreement that, by its terms or pursuant to applicable law, is not capable of
being sold, assigned, transferred, conveyed or delivered without the consent or
waiver of a third party or a governmental authority unless and until such
consent or waiver shall be given.
     Section 4.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties after the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 4.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as
of the date first above written.

            TARGA RESOURCES PARTNERS LP
      By:   Targa Resources GP LLC,         its general partner            By:  
/s/ Rene R. Joyce         Rene R. Joyce        Chief Executive Officer       
TARGA MIDSTREAM HOLDINGS LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer        TARGA LP INC.
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer        TARGA PERMIAN GP LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer        TARGA RESOURCES OPERATING LP
      By:   Targa Resources Operating GP LLC,         its general partner       
    By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

 



--------------------------------------------------------------------------------



 



            TARGA NORTH TEXAS GP LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer        TARGA RESOURCES TEXAS GP LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

 